     Case 2:18-cv-01924-JAM-EFB Document 31 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAIAH DOMINIC HALE,                               No. 2:18-cv-1924-JAM-EFB P
12                        Petitioner,
13            v.                                         ORDER
14    DEBBIE ASUNCION,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 30, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. After extensions of

23   time, petitioner has filed objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                         1
     Case 2:18-cv-01924-JAM-EFB Document 31 Filed 05/06/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The findings and recommendations filed October 30, 2019, are adopted in full;

 3        2. Petitioner’s application for a writ of habeas corpus is denied;

 4        3. The Clerk is directed to close the case; and

 5        4. The court declines to issue a certificate of appealability.

 6
     DATED: May 5, 2020
 7
                                                 /s/ John A. Mendez____________         _____
 8

 9                                               UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
